Campbell, J.,
delivered the opinion of the Court.
„■.. - The record shows “ That it was admitted by the parties that William Kirkwood, deceased, is the commo.n source of title, and *357■owned at his death the land in controversy.” This narrowed the controversy so as to exclude all question as to the validity ■of the patent or the identity of the land it conveyed,and as to the derivation of title from James Baker. The death of Wm. Kirkwood, before the issuance of the patent to him or “ his legal representatives,” made no difference as to the validity of the patent, if that was a question in the case. Hogan v. Page, 2 Wallace, 605. An Act of Congress of 20 May, 1836, IF. S. Stat. =at Large, vol. 5, p. 31, provides for such a case and makes the patent enure to the heirs. The conveyance by the plaintiff of all her “ right, title and interest in the estate of her father, deceased,” did not estop her from asserting her title by descent -cast upon her by t he subsequent death of a brother or sister ■who were co-heirs with her to her father. Any title she might :subsequently to her conveyance acquire to the estate she con■veyed would by our statute enure to her grantee, and she could mot assert it.
The estoppel is co-extensive with the estate, right or interest ■which the conveyance purports to pass. It did not purport to ■ convey an estate which the grantor might at a future day derive 'by descent from her co-heirs.
Blanchard v. Brooks, 12 Pick. 47 ; Comstock v. Smith, 13 Pick. 116.
There is no such adverse possession shown as to protect the • defendant by the statute of limitations. Affirmed.